Citation Nr: 0312546	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
stomach disability, currently characterized as stomach ulcer.  

(The issues of entitlement to service connection for 
hemorrhoids, a stomach disability, a cervical spine 
disability, a lumbar spine disability, diabetes mellitus, and 
hypertension will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had verified active military service from April 
1970 to November 1971 and from January 1991 to April 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's application to reopen claims for  
service connection for hemorrhoids and a stomach disorder.  

For the reasons stated below, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claims for service connection for hemorrhoids and a stomach 
disorder, but that additional development is required with 
respect to the merits of the underlying claims of service 
connection for hemorrhoids and a stomach disorder, as well as 
the claims for service connection for a cervical spine 
disability, a lumbar spine disability, diabetes mellitus, and 
hypertension.  Accordingly, the Board is undertaking 
additional development, and when it is completed, the Board 
will provide notice of the development to the veteran.  
VAOPGCPREC 1-2003.  


FINDINGS OF FACT

1.  The veteran was notified of the May 1973 rating decision, 
which denied entitlement to service connection for an anal 
fissurectomy, by letter dated June 4, 1973, and he did not 
file a timely notice of disagreement.  

2.  Evidence received since May 1973 includes a new Form DD 
214, which shows that the veteran had additional active duty 
from January to April 1991; reserve records indicating rectal 
surgery while on active duty for training, and an August 2002 
lay statement, which alleges continuity of hemorrhoids 
symptomatology since service.  

3.  The veteran was notified of the November 1980 rating 
decision, which denied entitlement to service connection for 
stomach ulcer, by letter dated December 9, 1980, and he did 
not file a timely notice of disagreement.  

4.  Evidence received since November 1980 includes a more 
current service personnel record, which reflects additional 
active duty from January to April 1991; and VA medical 
records, which show diagnoses of gastrointestinal 
disabilities.  


CONCLUSIONS OF LAW

1.  The May 1973 rating decision, which denied entitlement to 
service connection for an anal fissurectomy, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2002).  

2.  Evidence received since the May 1973 rating decision is 
new and material; the claim of entitlement to service 
connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  The November 1980 rating decision, which denied 
entitlement to service connection for stomach ulcer, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 
(2002).  

4.  Evidence received since the November 1980 rating decision 
is new and material; the claim of entitlement to service 
connection for a stomach disability, currently characterized 
as stomach ulcer, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist and inform the veteran

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000), codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002), was made law.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  

Several new provisions of VCAA, which redefine VA's 
obligations with respect to the duty to assist and inform, 
apply only to claims filed on or after August 29, 2001 and do 
not apply to the veteran's July 2001 applications to reopen 
the claims.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001); 38 U.S.C.A. §§ 5103(a), 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  

The VA has fulfilled it duty to inform the veteran in the 
development of his application to reopen claims for service 
connection for hemorrhoids and a stomach disorder.  The RO's 
November 2001 and August 2002 letters informed the veteran of 
the applicable laws and regulations, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining specific types of evidence.  In these documents, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claims.  The VA has 
fulfilled its duty to inform the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The VA has not fulfilled its duty to assist the veteran in 
the development of the claims because it has not: 1) verified 
the periods of active duty for training and inactive reserve 
duty from 1971 to 1991; and 2) obtained or confirmed as 
unavailable all of the December 1971 to December 1995 VA 
medical records from the South Texas Veterans Health Care 
System, Kerrville Division.  See 38 U.S.C. § 5103A (West 
2002); 38 C.F.R. § 4.2 (2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Although the VA has not fulfilled its duty to assist the 
veteran in the development of his application to reopen 
claims for service connection for hemorrhoids and a stomach 
ulcer, the current evidence of record supports reopening both 
claims.  The veteran will not be prejudiced by the Board's 
decision to reopen the claims and to undertake additional 
development to fulfill its duty to assist the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hemorrhoids

The May 1973 rating decision denied entitlement to service 
connection for an anal fissurectomy and was based upon the 
evidence of record at the time, which included a Form DD 214, 
a formal application, and a post-service medical record.  
Form DD 214 showed that the veteran served on active duty 
from April 1970 to November 1971 with no service in Vietnam.  
The veteran's March 1973 formal application asserted that he 
incurred a rectal disability in service in Korea in 1971, but 
he listed no post-service civilian health care providers.  A 
November 1972 to December 1972 VA hospitalization report 
stated that the veteran was admitted with a history of anal 
bleeding and that a small scarred area of the anus was 
excised.  The diagnosis was a combination of anal fissure and 
thrombotic vessel with bleeding of an ulcerated area.  

The May 1973 rating decision denied entitlement to service 
connection for an anal fissurectomy because service records 
up to that point showed no in-service manifestation of a 
rectal disability.  The May 1973 rating decision became final 
because the veteran was notified of the decision by letter 
dated June 4, 1973, and he did not file a timely notice of 
disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In July 2001, the veteran filed an informal application to 
reopen the claim.  The RO's November 2001 letters informed 
the veteran that he needed to furnish new and material 
evidence not previously considered in order to reopen the 
claim.  The April 2002 rating decision denied reopening the 
claim, and the veteran perfected a timely appeal.  

In submitting additional service medical records and an 
August 2002 lay statement, the veteran submitted new and 
material evidence to reopen the claim.  Under the regulations 
in effect prior to August 29, 2001, new and material evidence 
is evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  

The additional service medical records now on file pertain to 
the veteran's second period of active duty.  These records 
are obviously relevant and material to the question at hand 
as they provide a more complete picture of the veteran's 
claim.  Hodge, supra.  The veteran's August 2002 lay 
statement is material because it alleges continuity of 
hemorrhoids symptomatology since service, which is required 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  

The additional evidence is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra. Accordingly, the veteran's 
claim for service connection for hemorrhoids is reopened, and 
appellate review of the issue of entitlement to service 
connection will be deferred pending completion of additional 
development by the Board.  See 38 U.S.C.A. § 5108, 38 C.F.R. 
§§ 3.156(a), 19.9(a)(2), 20.903; Hodge, 155 F.3d at 1362.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
stomach disability, currently characterized as stomach ulcer

The November 1980 rating decision denied entitlement to 
service connection for stomach ulcer and was based upon the 
evidence of record at the time, which included a Form DD 214, 
a formal application, and other VA forms and correspondence.  
Form DD 214 confirmed the April 1970 to November 1971 active 
duty dates and that no service occurred in Vietnam.  The 
veteran's October 1980 formal application asserted that he 
incurred a stomach ulcer in Korea in 1971 and that he had 
received VA treatment for a stomach disability from 1972 to 
1973.  The other VA forms and correspondence addressed 
dependents information and educational benefits.  

The November 1980 rating decision denied entitlement to 
service connection for stomach ulcer because service medical 
records up to that point showed no in-service manifestation 
of stomach ulcer.  The November 1980 rating decision became 
final because the veteran was notified of the decision by 
letter dated December 9, 1980, and he did not file a timely 
notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104.  

In July 2001, the veteran filed an informal application to 
reopen the claim.  The RO's November 2001 letters informed 
the veteran that he needed to furnish new and material 
evidence not previously considered in order to reopen the 
claim.  The April 2002 rating decision denied reopening the 
claim, and the veteran perfected a timely appeal.  

The veteran has submitted new and material evidence to reopen 
the claim.  See Hodge, 155 F.3d at 1362; 38 C.F.R. § 3.156(a) 
(2001).  The new and material evidence submitted since 
November 1980 includes additional service medical records, 
March 1974 to April 1974 VA medical records, an August 1989 
VA medical record, and a service personnel record showing 
that the veteran had additional active duty.  

The additional service medical records are material because 
they show that, in February 1991, the veteran was evaluated 
for constant diarrhea and stomach cramps.  In addition, March 
1974 to April 1974 VA medical records, dated in-between the 
veteran's two periods of active duty,  show a diagnosis of 
controlled gastritis, and a diagnosis of gastroenteritis was 
recorded in August 1989.  These additional medical records 
are new and material evidence because they show relevant 
treatment and diagnoses that are not cumulative of previously 
considered evidence.  The additional service medical records 
and medical records dated in-between the veteran's two 
periods of active duty obviously provide a more complete 
picture of the veteran's claim; they are so significant that 
it must be considered to fairly decide the merits of the 
claim.  Thus, the additional evidence is new and material.  
38 C.F.R. §§ 3.156(a); Hodge, 155 F.3d at 1362.  

The claim will be reopened, and appellate review of the issue 
of entitlement to service connection for a stomach 
disability, currently characterized as stomach ulcer, will be 
deferred pending completion of the additional development by 
the Board.  See 38 U.S.C.A. § 5108, 38 C.F.R. §§ 3.156(a), 
19.9(a)(2), 20.903; Hodge, 155 F.3d at 1362.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hemorrhoids is 
reopened; the appeal is granted to this extent only.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a stomach disability, 
currently characterized as stomach ulcer, is reopened; the 
appeal is granted to this extent only. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

